i .McClendon, j.
The issue raised on appeal in this workers’ compensation case is whether the claimant is barred from collecting benefits because he violated the provisions of LSA-R.S. 23:1208. For the following reasons, we affirm.
On May 20, 2002, Corey O. Williams, Sr. filed a workers’ compensation claim against Duplessis Cadillac, seeking payment of medical expenses for surgery performed by Dr. Allen Johnston to remove a ganglion cyst allegedly caused by a work-related fall. After hearing the matter, the workers’ compensation judge rendered judgment, dismissing Mr. Williams’ claim upon a finding that Mr. Williams violated LSA-R.S. 28:1208 and, therefore, forfeited his right to receive workers’ compensation benefits. Mr. Williams appeals.
Pursuant to LSA-R.S. 23:1208, any willful false statements or misrepresentations made for the purpose of obtaining or defeating any benefit or payment will result in the forfeiture of all workers’ compensation benefits. St. Bernard Parish Police Jury v. Duplessis, 02-0632, p. 8-9 (La.12/04/02), 831 So.2d 955, 960; Issa v. LL & G Const., Inc., 02-1215, p. 7-8 (La. *529App. 1 Cir. 3/28/03), 844 So.2d 912, 917, writ denied, 03-1875 (La.10/31/03), 857 So.2d 480.
In the instant case, medical records placed into evidence reflect that Mr. Williams injured his back and right arm in an accident in 1988 and, shortly thereafter, aggravated the arm injury by participating in a baseball game. On March 12, 1988, he was diagnosed during a hospital visit with a ganglion cyst in his right wrist. Prior to trial, in a statement given to Timothy S. Brignac, a claims adjuster, Mr. Williams denied any injury to his right wrist, but did remember that he had had an accident and injured his back and arm in the 1980⅛. At trial, Mr. Williams testified that he did not remember the ganglion cyst, a statement the judge found to be false and made for the purpose of obtaining workers’ compensation benefits. The workers’ compensation judge further concluded that Mr. Williams was not truthful about the prior accident and workers’ compensation settlement that occurred in 1998 as well as one or more other accidents. The |aworkers’ compensation judge also found that Mr. Williams made numerous misrepresentations regarding the extent of his injury and his physical condition. Considering this evidence in its entirety, the workers’ compensation judge held that Mr. Williams violated LSA-R.S. 23:1208 and denied his request for benefits.
After a thorough review and evaluation of the record and based on the totality of the circumstances, we cannot say that the workers’ compensation judge lacked a reasonable basis for his findings and conclusion. Therefore, he did not commit manifest error. See Stobart v. State, through Dep’t of Transp. and Dev., 617 So.2d 880, 882 (La.1993). Accordingly, we affirm the judgment of the Office of Workers’ Compensation. Costs are to be paid by the appellant, Corey O. Williams.
AFFIRMED.